Title: Thomas Eston Randolph to Thomas Jefferson, 10 March 1817
From: Randolph, Thomas Eston
To: Jefferson, Thomas


          
            Dear Sir
            Ashton
10th March 1817
          
          Since I had the pleasure of seeing you, I have communicated with Mr Colclaser on the subject of paying a Flour Rent for the Mill, for a new Lease—he says—no Miller can afford to give the Rent which we are now paying, and declines a concern in it on the terms of the present year—I wish however to continue the business, and as I shall be satisfied with a moderate profit, I will take the liberty to submit some remarks to your attention—
          The season of 1815/16 Mr Divers’ Mill was not in operation his wheat (two crops I believe) was ground at Pen Park Mill, that, and the Shadwell Mill together, did not grind over 21,000 bushels, nor do I believe any wheat was sent down the River—the loss at Shadwell Mill was considerable—the Rent was paid in money—had it been a Flour rent, the loss would have been much greater—
          The prevailing opinion among Farmers, Merchants & Millers since the return of Peace, is, that wheat cannot be lower than 6 shillings—which will be $6 doll: ⅌ barrel for Flour—and it may be much higher—it is therefore evident that the Tenant can derive no possible advantage by a change from a money to a Flour rent, when rated at its lowest value, but he may be a very serious loser—For instance—the season of 15/16 we did not receive wheat enough to have paid a Rent of 213 bars of Flour there would have been a deficiency of 25 or 30 barrels which we must have purchasd, suppose at a medium price of $7— it would have been an additional loss of $210.— to the Miller or Tenant—while the Proprietor at same time gains a dollar on 213⅓ barrels—
          When the Shadwell Mill was built, $1,200,— was consider’d by very competent judges, as a very sufficient Rent for it—since that period Craven’s Mill is built which will always command a very respectable custom—Capt: Meriwether is building a manufacturing Mill, still nearer to Shadwell—and below—is Campbell’s (late Wood’s) which will be compleated the ensuing autumn—with all this competition, it appears to me only reasonable that the rent of Shadwell Mill should rather be reduced, than increasd—I do not however ask for an abatement—I am willing to give $1280.— as formerly, and if you have any doubt about the regular payment of it, quarter yearly, I will give you any security to insure it that you may require—
          Or, if you insist on a flour rent, let the price be fix’d at a medium value—say $6.— the lowest—and $8.— the highest (and it must often be higher) gives $7— ⅌ barrel—
          I will make another proposition—If you will furnish the barrels, and receive the flour at the Mill, I will continue to pay the former present Rent, say 213⅓ barrels—and as you seem’d to intimate that 40 thousand bushels of wheat, or even a larger quantity, may be received at the Mill, I will agree to pay an additional rent of 12½ cents for every Five bushels and 20℔ of wheat deliver’d at the Mill over Thirty thousand bushels for each year during the Lease—
          If I had been bless’d with the happy faculty of condensing my ideas in fewer words, I would not have imposed so long on your patience—I will only add, that I do not wish for any advantage, but shall be willing to engage the Mill on terms offering mutual benefits—
          
            I am with sincere esteem, Yrs
            Thos Eston Randolph
          
        